— In an action to recover damages for violation of a restraining notice, the defendant, Bank of Suffolk County, appeals from an order of the Supreme Court, Suffolk County, dated November 26, 1979, which denied its motion for summary judgment and granted plaintiff’s cross motion pursuant to CPLR 3124 to compel disclosure. Order reversed, on the law, without costs or disbursements, defendant is granted summary judgment and the cross motion is denied. Subsequent to entry of the order from which this appeal was taken, the underlying judgment sought to be enforced by the plaintiff via a restraining notice was satisfied. Accordingly, plaintiff’s claim against the defendant has become moot. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.